 In theMatter ofH. J. HEINZ COMPANYandDISTRICT UNION No. 431,AMALGAMATED MEAT CUTTERS & BUTCHERWORKMEN OF NORTHAMERICA,A. F. OF L.--Case No. R-5097.-Decided May 7,19443Mr. DonaldN. Ebbert,of Pittsburgh,Pa., andMr.E. RaymondTipton,ofMuscatine,Iowa, for the Company.Mr. JasperRoseandMr. John Schreier,of Davenport,Iowa, forthe Union.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition filed by District Union No. 431, Amalga-mated Meat Cutters & Butcher Workmen of North America, affiliatedwith the American Federation of Labor, herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of H. J. Heinz Company, Muscatine,Iowa, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before StephenM. Reynolds, Trial Examiner. Said hearing was held at Muscatine,Iowa, on April 1, 1943. The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are' freefrom prejudicial error and are hereby affirmed.The Company fileda brief which the Board has considered.Upon the entire record in the case, the Board makes the following :0FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYH. J. Heinz Company is a Pennsylvania corporation engaged in theproduction and sale of food products at various of its plants; including49 N. L. R. B.. No. 81573 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDi plant at Muscatine,Iowa, which is the plant here involved. In theMuscatine plant, the Company uses raw materials consisting of to-matoes, honey,bottles,-seasonings,and other products of an annualvalue exceeding$50,000, of which over 20 percent represents purchasesshipped to the plant from points outside the State of Iowa.During1942, sales of finished products processed at the Muscatine plant, con-sisting of tomato catsup,chili sauce,tomato juice, tomato,pulp, vine-gar, pickles,and bottledhoney, exceeded $200,000, of which over 50percent was sold and shipped to points outside the State of Iowa.The Company admits that it is engaged in commerce within the mean'ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDDistrictUnion No. 431, Amalgamated Meat Cutters&ButcherWorkmen ofNorth America,affiliated with the American Federationof Labor, is a labor organization admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 20, 1943, the Union requested recognition as the ex-clusive bargaining agent for the Company's employees at the Musca-tine plant.,The Company has refused and still refuses to recognizethe Union on the ground that the unit sought by the Union is inaptpropriate.The Regional Director's statement,introduced into evidence at the`hearing, indicates that the Union represents a substantial number ofemployees inthe unit hereinafter found to be appropriate.'-We find that a -question affecting commerce has arisenconcerningthe representation of employees of the Company,,within the meaningof Section 9 (c) and,Section 2(6) and.(7) of the nct.IV.THE APPROPRIATE UNIT'The Union and the. Company substantially agree that the regularemployees of the Muscatine plant, , excluding 'office and clerical em-ployees and seasonal employees; constitute an appropriate unit., fInaddition to the regular employees; numbering less than 200, the Com-pany employs from 800 to 1,400 persons each year for a 2-month"tomato pack" season, the season being froth the first of August to thefirst of October.The record reveals that few of these employeesreturn for work from one year to the next.We find, in agreement0The Regional Director reported that the Union submitted 107 authorization cards, alldated betweenFebruary 1 and March'5,1043, and all bearing'apparently genuine'originalsignatures;106 of the signatures are the names of persons on the Company's payroll ofMarch 12, 1943, which contains the names of,162 persons. H. J. HEINZ,,C'OMP.ANY575with the parties, that these seasonal employees should be excludedfrom the unit.2We shall also exclude the office and clerical employees.The "parties disagree as to the inclusion or exclusion, of othercate-,gories of employees.Employees connected with the farm operations:The Company owns-and operates a farm about 11/2 miles from the plant and, employsthereon approximately 15 year-round employees. There-is-no dispute,and we find, that these employees are engaged in agricultural laborand hence are not involved in this proceeding.As a part of the farmoperations, however, is the process of growing tomato-plants, and forthis purpose the Company each year, beginning.about April 15, addsto its farm pay roll approximately 100 employees, about 60 of whomare transferred from their regular duties at the plant.Of these 60,approximately 35 are women who are employed in the service buildingwhere they transplant the seedlings into trays,; the remainder aremen who set the plants out in "cold frames," from where the plants arelater sold to farmers in the community who have contracted to sellthe tomatoes produced therefrom to. the Company for use in its proc-essing plant.As soon as the plants are sold, these 60 employees aretransferred back to the plant.During the period that these employees are engaged in factory opera-tions, it is clear that they are not agricultural employees and are there-fore entitled to the benefit of the Act., However, we find, in accordancewith the Company's contention, that during the time these employeesare on the farm they are agricultural employees and are henceipso factoexcluded from the appropriate bargaining unit.We shalltherefore include these, 60 employees within the unit during such timesas they are engaged in factory operation S.3Foremen:The parties agree, and We find, that approximately 5 fore-men and 1 forelady who are Wholly engaged in supervisory duties dur-ing the year-round operations should be, excluded from the unit.4 Theyagreed to include 1 assistant foreman and 2 assistant foreladies whohave supervisory duties only during. the tomato season and who areregular employees the remainder of the year.'We find that theyshould be included in the unit with the production and maintenanceemployees.There; are approximately 12 assistant foremen and fore-ladies who spend approximately 50 percent of their time performing-manual duties; the Union would include and the Company would2SeeMatterof Caltifomnia Packing CorporationandUnited Cannery, Agrscultural Pack-inq ( Allied Workers of A,neiica C 10 , 48 N L R B , 693.e ,nice these employees are only temporarily assigned to the farm for a period of from2 to 4 iNeeks each year,and since they are within the bargaining unit during the remainderof the \ear, we find that they are eligibleto votein the election..These were identified as J. D. McKinney,Pratt, Parrott,Funk, Walker,and HiggersonThese aie Rankin, Barney, and Tioxell. 576-DECISIONS OF NATIONAL LABOR RIDLATIONS.B^OAiRDexclude all of these "working" foremen and foreladies sAs they havethe power to recommend hiring and. discharging, we -find that theworking foremen and foreladies should be excluded from the unit.Watchmen and guards:The Union, would include the watchmenand exclude the guards.The Company would exclude both groups.The watchmen perform the customary duties of watchmen, are not uni-formed, and do not carry arms.We find that the watchmen shouldbe included in the unit.Apparently guards, carrying arms, are em-ployed only during the tomato season.As we have excluded seasonalworkers, we shall exclude armed guards who are employed during thesame "seasonal period.We find that all regular production and maintenance employees ofthe Company atits Muscatine plant, including regular employees whoare classified as working foremen only during the tomato season, andwatchmen, but excluding all ` farm employees, seasonal employees,armed guards; all regular foremen, foreladies, assistant foremen, andassistant foreladies, and office and clerical employees, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESSince February 1, 1943, the Company has gradually hired from 35to 45 "temporary" employees to assist in preparing the plant for thecoming season.These employees will remain on the pay roll untilthe end of the season which will be about October 1. It is not clearwhether the parties intended that these, employees should be eligibleto vote, but it is apparent that, if the agreed pay-roll period ofployees will be ineligible.,As they are hired for the major portionof the year, we find that the temporary employees should be givenan opportunity to vote.For this reason, and since the Company doesnot contemplate any great increase in its pay roll until theseasonalworkers, whom we have excluded from the unit, are employed, weshall adhereto our customary practice of adopting a current pay roll.Accordingly, we shall direct that the question concerning repre-sentationwhich has arisen be resolved by an election by secret ballotamongthe employees in the appropriate unit who were employed dur-ing the pay-roll period immediately preceding the date of the Directionof Election, subject to the limitations and additions set forth therein.They are identified as Hinkley,Messinger,Nephew,Welk,Fisher,Howe,Campbell,Crider,McIntyre,Wilson, Meyers and Emil Gravert. H. J. HEINZ COMPANYDIRECTION OF ELECTION577By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat,-as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with H. J. Heinz Com-pany, Muscatine, Iowa, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof thisDirection,under thedirection and supervisionof theRegionalDirector for the Eighteenth Region, acting in this matteras,agentfor the National Labor Relations Board, and subject to Article III,Section 10, of said rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employed .during the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause, to determine whetheror not they desire to be representedby District Union No..431, Amal-gamated Meat Cutters&Butcher Workmenof North America,affiliatedwith the AmericanFederationof Labor, for thepurposes of collectivebargaining.